DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a garment system comprising: an occlusion system comprising one or more fluid bladders, and an electrostimulation system comprising one or more electrodes; wherein the occlusion system is configured to reduce the flow of blood to at least a portion of a user's body while the electrostimulation system simultaneously applies electrical stimulation to one or more muscles within an area of the reduced the flow of blood, classified in A61N1/36031.
II. Claims 7-13, drawn to a garment system comprising: a pelvic stimulation system comprising one or more electrodes; wherein the pelvic stimulation system is coupled to one or more garments; wherein the pelvic stimulation system is configured to reduce the flow of urine from a user's bladder by contracting the user's pelvic floor muscles using electrical stimulation produced by the one or more electrodes, classified in A61N1/36007.
III. Claims 14-20, drawn to a garment system comprising: an occlusion system, a pelvic stimulation system, and a monitoring system; wherein the occlusion system, the pelvic stimulation system, and the monitoring system are each coupled to a garment; and wherein the garment configured to fix and/or secure to at least a portion of a user's body, classified in A61N1/0484.

The inventions are independent or distinct, each from the other because:

Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; or (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect as Group I is directed towards an occlusion system configured to reduce the flow of blood to at least a portion of a user's body while the electrostimulation system simultaneously applies electrical stimulation to one or more muscles within an area of the reduced the flow of blood while Group III is directed towards a garment system configured to fix and/or secure to at least a portion of a user's body.  Furthermore, the 
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; or (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect as Group II is directed towards a pelvic stimulation system configured to reduce the flow of urine from a user's bladder by contracting the user's pelvic floor muscles using electrical stimulation produced by the one or more electrodes while Group III is directed towards a garment system configured to fix and/or secure to at least a portion of a user's body.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
A telephone call was made to Gerald Fellows on 2/15/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/P.C.E/Examiner, Art Unit 3792      

/Amanda K Hulbert/Primary Examiner, Art Unit 3792